Exhibit 10.1
EXECUTION COPY
TWO-YEAR CREDIT AGREEMENT
Dated as of April 29, 2009
Among
THE DETROIT EDISON COMPANY,
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders
and
BARCLAYS BANK PLC,
as Administrative Agent
and

          CITIBANK, N.A.,   JPMORGAN CHASE
BANK, N.A.,   THE ROYAL BANK OF
SCOTLAND plc,           as Co-Syndication Agent   as Co-Syndication Agent   as
Co-Syndication Agent

and
BANK OF AMERICA, N.A.,
as Documentation Agent
 

      RBS SECURITIES INC.,   THE BANK OF NOVA SCOTIA,

as Co-Lead Arrangers and Joint Book Runners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
SECTION 1.01.
  Certain Defined Terms     1  
SECTION 1.02.
  Computation of Time Periods     15  
SECTION 1.03.
  Accounting Terms     15  
 
            ARTICLE II AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES     16
 
SECTION 2.01.
  Commitment     16  
SECTION 2.02.
  Making the Revolving Credit Advances     16  
SECTION 2.03.
  Fees     17  
SECTION 2.04.
  Termination or Reduction of the Commitments; Increase of the        
 
  Commitments     17  
SECTION 2.05.
  Repayment of Revolving Credit Advances     19  
SECTION 2.06.
  Interest on Revolving Credit Advances     18  
SECTION 2.07.
  Interest Rate Determination     19  
SECTION 2.08.
  Optional Conversion of Revolving Credit Advances     20  
SECTION 2.09.
  Prepayments of Revolving Credit Advances     21  
SECTION 2.10.
  Increased Costs     21  
SECTION 2.11.
  Illegality     22  
SECTION 2.12.
  Payments and Computations     23  
SECTION 2.13.
  Taxes     24  
SECTION 2.14.
  Sharing of Payments, Etc     26  
SECTION 2.15.
  Use of Proceeds     27  
SECTION 2.16.
  Noteless Agreement; Evidence of Indebtedness     27  
SECTION 2.17.
  Defaulting Lenders     28  
 
            ARTICLE III: CONDITIONS TO EFFECTIVENESS AND LENDING     29  
SECTION 3.01.
  Conditions Precedent to Effectiveness of this Agreement     29  
SECTION 3.02.
  Conditions Precedent to Each Borrowing     30  
SECTION 3.03.
  Determinations Under Section 3.01     31  

i 



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE IV: REPRESENTATIONS AND WARRANTIES     31  
SECTION 4.01.
  Representations and Warranties of the Borrower     31  
 
            ARTICLE V: COVENANTS OF THE BORROWER     34  
SECTION 5.01.
  Affirmative Covenants     34  
SECTION 5.02.
  Negative Covenants     36  
 
            ARTICLE VI: EVENTS OF DEFAULT     37  
SECTION 6.01.
  Events of Default     37  
 
            ARTICLE VII: THE AGENT     40  
SECTION 7.01.
  Authorization and Action     40  
SECTION 7.02.
  Agent’s Reliance, Etc     40  
SECTION 7.03.
  Barclays and Affiliates     40  
SECTION 7.04.
  Lender Credit Decision     41  
SECTION 7.05.
  Indemnification     41  
SECTION 7.06.
  Successor Agent     41  
SECTION 7.07.
  Co-Syndication Agents and Documentation Agent     42  
 
            ARTICLE VIII: MISCELLANEOUS     42  
SECTION 8.01.
  Amendments, Etc     42  
SECTION 8.02.
  Notices, Etc.     42  
SECTION 8.03.
  No Waiver; Remedies     44  
SECTION 8.04.
  Costs and Expenses     45  
SECTION 8.05.
  Right of Set-off     46  
SECTION 8.06.
  Binding Effect     46  
SECTION 8.07.
  Assignments, Designations and Participations     47  
SECTION 8.08.
  Confidentiality     51  
SECTION 8.09.
  Governing Law     51  
SECTION 8.10.
  Execution in Counterparts; Integration     51  
SECTION 8.11.
  Jurisdiction, Etc     51  
SECTION 8.12.
  Waiver of Jury Trial     52  
SECTION 8.13.
  USA Patriot Act Notification     52  
SECTION 8.14.
  Severability     52  

ii 



--------------------------------------------------------------------------------



 



          SCHEDULES AND EXHIBITS
Schedules
       
 
       
Schedule I
  —   List of Applicable Lending Offices
Pricing Schedule
       
 
       
Exhibits
       
 
       
Exhibit A
  —   Form of Note (If Requested)
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D
  —   Form of Certificate by Borrower
Exhibit E-1
  —   Form of Opinion of General Counsel to the Borrower
Exhibit E-2
  —   Form of Opinion of Hunton & Williams LLP
Exhibit F
  —   Form of Compliance Certificate
Exhibit G
  —   Form of Lender Supplement

iii 



--------------------------------------------------------------------------------



 



          This TWO-YEAR CREDIT AGREEMENT (this “Agreement”) dated as of
April 29, 2009 is entered into among THE DETROIT EDISON COMPANY, a Michigan
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on the signature pages
hereof, and BARCLAYS BANK PLC (“Barclays”), as Administrative Agent (the
“Agent”) for the Lenders (as hereinafter defined).
PRELIMINARY STATEMENT
          In consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto hereby agree, subject to the
satisfaction of the conditions set forth in Article III, as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 25% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent” has the meaning specified in the recital of parties to this
Agreement.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Barclays with its office at 200 Park Avenue, New York, NY 10166, Account
No. 050-019104, Attention: Nicholas Guzzardo.
     “Agents” means the Agent and each Co-Syndication Agent, collectively.
     “Agent Parties” has the meaning specified in Section 8.02(b).
     “Anti-Money Laundering Laws” has the meaning specified in Section 4.01(p).
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, as of any date, (i) with respect to all Base
Rate Advances, the percentage rate per annum which is applicable at such time
with respect to Base Rate Advances as set forth in the Pricing Schedule, and
(ii) with respect to all

1



--------------------------------------------------------------------------------



 



Eurodollar Rate Advances, the percentage rate per annum which is applicable at
such time with respect to Eurodollar Rate Advances as set forth in the Pricing
Schedule.
     “Applicable Percentage” means, as of any date, the percentage rate per
annum at which Facility Fees are accruing on each Lender’s Commitment (without
regard to usage) at such time as set forth in the Pricing Schedule.
     “Approved Fund” means any Person (other than a natural person) that (a) is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business, (b) has a combined
capital and surplus of at least $500,000,000, and (c) is administered or managed
by (x) a Lender, (y) an Affiliate of a Lender or (z) an entity or an Affiliate
of an entity that administers or manages a Lender.
     “Arrangers” means, collectively, RBS Securities Inc. and The Bank of Nova
Scotia, in their capacities as co-lead arrangers and joint book runners for the
credit facility evidenced by this Agreement.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Audited Statements” means the Consolidated balance sheets of the Borrower
as at December 31, 2008, and the related Consolidated statements of income and
cash flows of the Borrower for the fiscal year then ended, accompanied by the
opinion thereon of the Borrower’s independent public accountants.
     “Barclays” has the meaning specified in the recital of parties to this
Agreement.
     “Base Rate” means a fluctuating interest rate per annum equal to, for any
day, the highest of:
     (a) the Prime Rate in effect on such day;
     (b) the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
or
     (c) 1/2 of 1% per annum above the Federal Funds Rate in effect on such day.
     “Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.06(a)(i).
     “Borrower” has the meaning specified in the recital of parties to this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type and (in the case of Eurodollar Rate Advances) having
the same Interest Period, made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Chicago, Illinois and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.
     “Capitalization” means the sum of (a) Total Funded Debt plus (b)
Consolidated Net Worth.
     “Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Credit Advances to the Borrower in an aggregate amount not exceeding
the amount set forth opposite such Lender’s name on Schedule I hereto or if such
Lender has entered into any Assignment and Acceptance, set forth for such Lender
in the Register maintained by the Agent pursuant to Section 8.07(d), as such
amount may be modified from time to time pursuant to the terms hereof.
     “Communications” has the meaning specified in Section 8.02(b).
     “Confidential Information” means information that the Borrower furnishes to
the Agent or any Lender designated as confidential, but does not include any
such information that is or becomes generally available to the public or that is
or becomes available to the Agent or such Lender from a source other than the
Borrower.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Net Worth” means, as of any date of determination, the
consolidated total stockholders’ equity, including capital stock (but excluding
treasury stock and capital stock subscribed and unissued), additional paid-in
capital and retained earnings (but excluding the Excluded Pension Effects) of
the Borrower and its Subsidiaries determined in accordance with GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.07 or 2.08.
     “Co-Syndication Agents” means, collectively, The Royal Bank of Scotland
plc, Citibank, N.A., and JPMorgan Chase Bank, N.A., in their capacities as
co-syndication agents for the credit facility evidenced by this Agreement.
     “Credit Agreements” means, collectively, this Agreement, the DTE Credit
Agreement and the MichCon Credit Agreement.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 60 days

3



--------------------------------------------------------------------------------



 



incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person in respect
of acceptances, letters of credit or similar extensions of credit, (g) all
obligations of such Person in respect of Hedge Agreements, (h) all Debt of
others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss (all such obligations under this clause (h) being
“Guaranteed Obligations”), and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt. See the definition of “Nonrecourse Debt” below.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Revolving Credit Advances within three
Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) notified the Borrower, the Agent or any
Lender in writing, or has otherwise indicated through a public statement, that
it does not intend to comply with its funding obligations generally under
agreements in which it commits to extend credit, (c) failed, within three
Business Days after receipt of a written request from the Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Revolving Credit Advances, unless the subject of a good faith
dispute, (d) otherwise failed to pay over to the Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
custodian, administrator, assignee for the benefit

4



--------------------------------------------------------------------------------



 



of creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that (i) if a Lender would be a “Defaulting Lender” solely
by reason of events relating to a parent company of such Lender or solely
because a Governmental Authority has been appointed as receiver, conservator,
trustee or custodian for such Lender, in each case as described in clause
(e) above, the Agent may, in its discretion, determine that such Lender is not a
“Defaulting Lender” if and for so long as the Agent is satisfied that such
Lender will continue to perform its funding obligations hereunder, (ii) subject
to the last sentence of Section 2.17, the Agent and the Borrower, by joint
notice to the Lenders, may declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Agent and the Borrower each determines, in its sole
respective discretion, that the circumstances that resulted in such Lender
becoming a “Defaulting Lender” no longer apply, and (iii) a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of Voting
Stock or any other equity interest in such Lender or a parent company thereof by
a Governmental Authority or an instrumentality thereof.
     “Designating Lender” has the meaning specified in Section 8.07(h).
     “Disclosed Litigation” has the meaning specified in Section 4.01(f).
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
     “DTE Energy” means DTE Energy Company, a Michigan corporation.
     “DTE Credit Agreement” means that certain Two-Year Credit Agreement, dated
as of the date hereof, by and among DTE Energy, as borrower, the financial
institutions from time to time party thereto as lenders, and Citibank, N.A., as
administrative agent for the lenders, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
(iii) a commercial bank organized under the laws of the United States, or any
State thereof, and having a combined capital and surplus of at least
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having a combined
capital and surplus of at least $500,000,000; (v) a commercial bank organized
under the laws of any other country that is a member of the Organization for
Economic Cooperation and Development or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow, or a political subdivision of any such country, and
having a combined capital and surplus of at least $500,000,000, so long as such
bank is acting

5



--------------------------------------------------------------------------------



 



through a branch or agency located in the United States; (vi) the central bank
of any country that is a member of the Organization for Economic Cooperation and
Development; (vii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having a combined capital and surplus
of at least $500,000,000; (viii) an Approved Fund; and (ix) any other Person
approved by the Agent and, so long as no Event of Default shall be continuing,
the Borrower, such approval not to be unreasonably withheld or delayed by either
party; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan

6



--------------------------------------------------------------------------------



 



of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA Affiliate from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of the Service, or
any successor to or substitute for the Service, providing rate quotations
comparable to those currently provided on such page of the Service, as
determined by the Agent after consultation with the Borrower from time to time
for purposes of providing quotations of interest rates applicable to U.S. dollar
deposits in the London interbank market) at approximately 11:00 A.M. (London
time) two Business Days prior to the commencement of such Interest Period, as
the rate for U.S. dollar deposits with a maturity comparable to such Interest
Period, or in the event that such rate is not available at such time for any
reason, the average (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period, by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period, subject, however, to the provisions of Section 2.07.
     “Eurodollar Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.06(a)(ii).

7



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Excluded Pension Effects” means the non-cash effects on Consolidated Net
Worth resulting from the implementation of FASB Statement of Financial
Accounting Standards No. 158, Employers’ Accounting for Defined Benefit Pension
and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106,
and 132(R), dated September 2006.
     “Existing Credit Agreement” means that certain Second Amended and Restated
Five-Year Credit Agreement, dated as of October 17, 2005, by and among the
Borrower, the financial institutions from time to time parties thereto as
lenders, and Barclays, as Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.
     “Facility Fee” has the meaning specified in Section 2.03(a).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.
     “Financial Officer” of any Person means the chief executive officer,
president, chief financial officer, any vice president, controller, assistant
controller, treasurer or any assistant treasurer of such Person.
     “Funded Debt” means, as to any Person, without duplication: (a) all Debt of
such Person for borrowed money or which has been incurred in connection with the
acquisition of assets (excluding (i) contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances, (ii) Nonrecourse Debt,
(iii) Junior Subordinated Debt, (iv) Mandatorily Convertible Securities, and
(v) Hybrid Equity

8



--------------------------------------------------------------------------------



 



Securities), (b) all capital lease obligations of such Person and (c) all
Guaranteed Obligations of Funded Debt of other Persons.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guaranteed Obligations” has the meaning specified in clause (h) of the
definition of “Debt”.
     “Hazardous Materials” means (a) petroleum and petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Hybrid Equity Securities” means any securities issued by the Borrower or
its Subsidiary or a financing vehicle of the Borrower or its Subsidiary that
(i) are classified as possessing a minimum of “intermediate equity content” by
S&P, Basket C equity credit by Moody’s, and 50% equity credit by Fitch and
(ii) require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Revolving Credit
Advances and all other amounts due under this Agreement.
     “Identified Reports on Form 8-K” means those certain reports of the
Borrower on Form 8-K filed or furnished with the Securities and Exchange
Commission on January 27, February 23, February 24, March 5, March 6, and
April 8, 2009.
     “Initial Lenders” has the meaning specified in the recital of parties to
this Agreement.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the

9



--------------------------------------------------------------------------------



 



provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:
     (i) the Borrower may not select any Interest Period that ends after the
Termination Date then in effect;
     (ii) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (iv) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Junior Subordinated Debt” means (a) subordinated junior deferrable
interest debentures of the Borrower, (b) the related preferred securities, if
applicable, of Subsidiaries of the Borrower and (c) the related subordinated
guarantees, if applicable, of the Borrower, in each case, from time to time
outstanding.
     “Lender Supplement” has the meaning specified in Section 2.04(c).
     “Lenders” means the Initial Lenders and each Person that shall become a
party hereto pursuant to Section 8.07(a), (b) and (c).
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Loan Documents” means this Agreement and the Notes.
     “Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower or its Subsidiary, so long as
the terms of such securities require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to at least 91 days
after the later of the termination of the

10



--------------------------------------------------------------------------------



 



Commitments and the repayment in full of the Revolving Credit Advances and all
other amounts due under this Agreement.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance or
properties of the Borrower and its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Borrower and its Subsidiaries taken as a whole, or (b) the
ability of the Borrower to perform its obligations under any Loan Document to
which it is a party.
     “MichCon” means Michigan Consolidated Gas Company, a Michigan corporation,
wholly owned (indirectly) by DTE Energy.
     “MichCon Credit Agreement” means that certain Two-Year Credit Agreement,
dated as of the date hereof, among MichCon, as borrower, the financial
institutions from time to time parties thereto as lenders, and JPMorgan Chase
Bank, N.A., as administrative agent for the lenders, as amended, restated,
supplemented or otherwise modified from time to time.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Moody’s Rating” is defined in the Pricing Schedule.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Nonrecourse Debt” means Debt of the Borrower or any of its Subsidiaries in
respect of which no recourse may be had by the creditors under such Debt against
the Borrower or such Subsidiary in its individual capacity or against the assets
of the Borrower or such Subsidiary, other than (a) to assets which were
purchased or refinanced by the Borrower or such Subsidiary with the proceeds of
such Debt, (b) to the proceeds of such assets, or (c) if such assets are held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the equity
interests in such Subsidiary; provided that, for purposes of clarity, it is
understood that Securitization Bonds shall constitute Nonrecourse Debt for all
purposes of the Loan Documents, except to the extent (and only to the extent) of
any claims made against the Borrower in respect of its indemnification
obligations relating to such Securitization Bonds.

11



--------------------------------------------------------------------------------



 



     “Note” has the meaning specified in Section 2.16.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on Revolving Credit Advances, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Agent or any indemnified party arising under the Loan
Documents.
     “OFAC” has the meaning specified in Section 4.01(o).
     “Other Taxes” has the meaning specified in Section 2.13(b).
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Platform” has the meaning specified in Section 8.02(b).
     “Pricing Schedule” means the Pricing Schedule identifying the Applicable
Margin and the Applicable Percentage attached hereto identified as such.
     “Prime Rate” means the rate of interest per annum established by Barclays
in New York, New York, from time to time, as Barclays’ prime rate or base rate.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned by such
Person.
     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the aggregate of all the Lenders’ Commitments; provided that, in the
case of Section 2.17 when a Defaulting Lender shall exist (other than, for
purposes of clarity, a Lender that is attempting to cure its “Defaulting Lender”
status pursuant to the last sentence of Section 2.17), “Pro Rata Share” shall
mean a portion equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the aggregate of all the Lender’s
Commitments (disregarding any such Defaulting Lender’s Commitment). If the
Commitment has terminated or expired, the Pro Rata Shares shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
     “Receivables Purchase Documents” means those documents entered into in
connection with any series of receivables purchase or sale agreements generally
consistent with terms contained in comparable structured finance transactions
pursuant to

12



--------------------------------------------------------------------------------



 



which the Borrower or any of its Subsidiaries, in their respective capacities as
sellers or transferors of any receivables, sell or transfer to SPCs all of their
respective rights, title and interest in and to certain receivables for further
sale or transfer to other purchasers of or investors in such assets (and the
other documents, instruments and agreements executed in connection therewith),
as any such agreements may be amended, restated, supplemented or otherwise
modified from time to time, or any replacement or substitution therefor.
     “Receivables Purchase Facility” means any securitization facility made
available to the Borrower or any of its Subsidiaries, pursuant to which
receivables of the Borrower or any of its Subsidiaries are transferred to one or
more SPCs, and thereafter to certain investors, pursuant to the terms and
conditions of the Receivables Purchase Documents.
     “Reference Banks” means Citibank, N.A., Barclays, JPMorgan Chase Bank, N.A.
and their respective successors.
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means, subject to Section 2.17, at any time, Lenders
owed more than fifty percent (50%) of the then-aggregate unpaid principal amount
of the Revolving Credit Advances owing to the Lenders, or, if no such principal
amount is then outstanding, Lenders having more than fifty percent (50%) of the
Commitments.
     “Revolving Credit Advance” means an advance by a Lender to the Borrower as
part of a Borrowing, and refers to a Base Rate Advance or a Eurodollar Rate
Advance (each of which shall be a “Type” of Revolving Credit Advance).
     “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc.
     “S&P Rating” is defined in the Pricing Schedule.
     “SEC Reports” means the following reports and financial statements:
     (i) the Borrower’s Annual Report on Form 10-K for the year ended
December 31, 2008, as filed with or sent to the Securities and Exchange
Commission, including the Audited Statements of the Borrower; and
     (ii) the Identified Reports on Form 8-K.
     “Service” means Reuters Monitor Money Rate Service.
     “Securitization Bonds” means Debt of one or more Securitization SPEs,
issued pursuant to The Customer Choice and Electricity Reliability Act, Act
No. 142, Public Acts of Michigan, 2000, as the same may be amended from time to
time.
     “Securitization SPE” means an entity established or to be established by
the Borrower for the purpose of issuing Securitization Bonds and includes The
Detroit

13



--------------------------------------------------------------------------------



 



Edison Securitization Funding LLC, a limited liability company organized under
the laws of the State of Michigan.
     “Significant Subsidiary” means any Subsidiary of the Borrower (A) the total
assets (after intercompany eliminations) of which exceed 30% of the total assets
of the Borrower and its Subsidiaries or (B) the net worth of which exceeds 30%
of the Consolidated Net Worth, in each case as shown on the audited Consolidated
financial statements of the Borrower as of the end of the fiscal year
immediately preceding the date of determination.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “SPC” means any special purpose entity established for the purpose of
purchasing receivables in connection with a receivables securitization
transaction permitted under the terms of this Agreement.
     “SPV” has the meaning specified in Section 8.07(h).
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
     “Taxes” has the meaning specified in Section 2.13(a).
     “Terminating Agreements” means, collectively, (a) the Existing Credit
Agreement, (b) that certain Second Amended and Restated Five-Year Credit
Agreement, dated as of October 17, 2005, by and among DTE Energy, as borrower,
the financial institutions from time to time parties thereto as lenders, and
Citibank, N.A., as Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time, and (c) that certain Second Amended and
Restated Five-Year Credit Agreement, dated as of October 17, 2005, by and among
MichCon, as borrower, the financial institutions from time to time parties
thereto as lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
     “Termination Date” means the earlier of (a) April 29, 2011, and (b) the
date of termination in whole of the Commitments pursuant to Section 2.04 or
6.01.

14



--------------------------------------------------------------------------------



 



     “Total Funded Debt” means all Funded Debt of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis, as determined in accordance
with GAAP.
     “2005 DTE Credit Agreement” means that certain Five-Year Credit Agreement
dated as of October 17, 2005, by and among DTE Energy, the lenders party
thereto, and Citibank, N.A., as Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
     “2005 Five-Year Agreement” means that certain Five-Year Credit Agreement
dated as of October 17, 2005, by and among the Borrower, the lenders party
thereto, and Barclays, as Administrative Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of DTE Energy or any of its
Subsidiaries at “fair value”, as defined therein.

15



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES
          SECTION 2.01. Commitment. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount not to exceed
at any time outstanding such Lender’s Commitment. Each Borrowing shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, or the remaining balance of Commitments available for a Borrowing, if
such balance is less than $5,000,000, and shall consist of Revolving Credit
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.09
and reborrow under this Section 2.01.
          SECTION 2.02. Making the Revolving Credit Advances.
          (a) Each Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or 10:00 A.M. (New York City time) on the Business Day of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier or telex. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing signed by a Financial
Officer in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Revolving Credit Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, (iv) in the
case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Revolving Credit Advance and (v) wire transfer
instructions. Each Lender shall, before 12:00 noon (New York City time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower as specified in the Notice
of Borrowing.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11(a) and (ii) at no time shall the
aggregate number of all Borrowings comprising Eurodollar Rate Advances
outstanding hereunder be greater than ten.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date

16



--------------------------------------------------------------------------------



 



specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Credit Advance to be made by such Lender as part of
such Borrowing when such Revolving Credit Advance, as a result of such failure,
is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Revolving Credit Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Borrowing for
purposes of this Agreement.
          (e) The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Borrowing.
          SECTION 2.03. Fees.
          (a) Facility Fee. The Borrower agrees to pay to the Agent for the
account of each Lender a facility fee (the “Facility Fee”) on the aggregate
amount of such Lender’s Commitment from the date hereof in the case of each
Initial Lender and from effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until all of the Obligations have been paid in full and the Commitments under
this Agreement have been terminated at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, and on the Termination Date.
          (b) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.04. Termination or Reduction of the Commitments; Increase of
the Commitments.
          (a) The Commitments shall be automatically terminated on the
Termination Date.

17



--------------------------------------------------------------------------------



 



          (b) The Borrower shall have the right, upon at least three Business
Days’ notice to the Agent, to terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, or the remaining balance, if less than
$5,000,000. Once terminated, a Commitment or portion thereof may not be
reinstated.
          (c) At any time prior to the Termination Date the Borrower may, on the
terms set forth below, request that the Commitments hereunder be increased;
provided, however, that (i) an increase in the Commitments hereunder may only be
made at a time when no Default shall have occurred and be continuing, (ii) the
“Commitments” under each of the DTE Credit Agreement and the MichCon Credit
Agreement (as such term is defined in each of the respective Credit Agreements)
must be simultaneously increased by a ratable portion (in proportion to the
aggregate “Commitments” under each such Credit Agreement (as such term is
defined in each of the respective Credit Agreements)) pursuant to and in
accordance with Section 2.04(c) of each thereof, and (iii) in no event shall the
aggregate “Commitments” under all Credit Agreements (as such term is defined in
each of the respective Credit Agreements) (x) exceed $1,025,000,000, or (y) be
increased pursuant to Section 2.04(c) of each Credit Agreement by an aggregate
amount in excess of $25,000,000. In the event of such a requested increase in
the Commitments, any Lender or other financial institution which the Borrower
and the Agent invite to become a Lender or to increase its Commitment may set
the amount of its Commitment at a level agreed to by the Borrower and the Agent.
In the event that the Borrower and one or more of the Lenders (or other
financial institutions) shall agree upon such an increase in the Commitments
(i) the Borrower, the Agent and each Lender or other financial institution
increasing its Commitment or extending a new Commitment shall enter into a
supplement to this Agreement (each, a “Lender Supplement”) substantially in the
form of Exhibit G setting forth, among other things, the amount of the increased
Commitment of such Lender or the new Commitment of such other financial
institution, as applicable, and (ii) the Borrower shall furnish, if requested,
new or amended and restated Notes, as applicable, to each financial institution
that is extending a new Commitment and each Lender that is increasing its
Commitment. No such Lender Supplement shall require the approval or consent of
any Lender whose Commitment is not being increased. Upon the execution and
delivery of such Lender Supplements as provided above and the occurrence of the
“Effective Date” specified therein, and upon satisfaction of such other
conditions as the Agent may reasonably specify, the financial institutions that
are extending new Commitments and the Lenders that are increasing their
Commitments (including, without limitation, the Agent administering the
reallocation of the aggregate Revolving Credit Advances ratably among the
Lenders after giving effect to each such increase in the Commitments, and the
delivery of certificates, evidence of corporate authority and legal opinions on
behalf of the Borrower), this Agreement shall be deemed to be amended
accordingly.
          SECTION 2.05. Repayment of Revolving Credit Advances. The Borrower
shall repay to the Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
then outstanding and all other unpaid Obligations.

18



--------------------------------------------------------------------------------



 



          SECTION 2.06. Interest on Revolving Credit Advances.
          (a) Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Credit Advance owing to each Lender from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
          (b) Default Interest. (i) Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on the
unpaid principal amount of each Revolving Credit Advance owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Revolving Credit Advance pursuant to clause (a)(i)
or (a)(ii) above, and (ii) the Borrower shall pay, to the fullest extent
permitted by law, interest on the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.
          SECTION 2.07. Interest Rate Determination.
          (a) If applicable, each Reference Bank agrees to furnish to the Agent
timely information for the purpose of determining each Eurodollar Rate. If any
one or more of the Reference Banks shall not furnish such timely information to
the Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. The Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Agent for
purposes of Section 2.06(a)(i) or (ii), and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under
Section 2.06(a)(ii).

19



--------------------------------------------------------------------------------



 



          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Eurodollar Rate Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Eurodollar Rate
Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate
Advances shall automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Revolving Credit
Advances into, Eurodollar Rate Advances shall be suspended.
          (f) If the Service is not available or a rate does not timely appear
on the Service and fewer than two Reference Banks furnish timely information to
the Agent for determining the Eurodollar Rate for any Eurodollar Rate Advances:
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
     (ii) with respect to Eurodollar Rate Advances, each such Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
          SECTION 2.08. Optional Conversion of Revolving Credit Advances. The
Borrower may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and
2.11(a), Convert all Revolving Credit Advances of

20



--------------------------------------------------------------------------------



 



one Type comprising the same Borrowing into Revolving Credit Advances of the
other Type (it being understood that such Conversion of a Revolving Credit
Advance or of its Interest Period does not constitute a repayment or prepayment
of such Revolving Credit Advance); provided, however, that any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, any Conversion of
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.02(b) and no Conversion of any
Revolving Credit Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Revolving Credit Advances to be Converted, and (iii) if such Conversion
is into Eurodollar Rate Advances, the duration of the initial Interest Period
for each such Eurodollar Rate Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          SECTION 2.09. Prepayments of Revolving Credit Advances.
          (a) Optional Prepayment. The Borrower may on any Business Day, upon
notice given to the Agent not later than 11:00 A.M. (New York City time), (i) on
the same day for Base Rate Advances and (ii) on the second Business Day prior to
the prepayment in the case of Eurodollar Rate Advances stating the proposed date
and aggregate principal amount of the prepayment (and if such notice is given
the Borrower shall) prepay the outstanding principal amount of the Revolving
Credit Advances comprising part of the same Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof, or the remaining balance, if less than
$5,000,000, and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).
          (b) Mandatory Prepayment. The Borrower shall, upon five Business Days’
notice from the Agent given at the request or with the consent of the Required
Lenders, prepay the aggregate outstanding principal amount of all Revolving
Credit Advances plus all interest thereon and all other amounts payable
hereunder or under the Notes, in the event that any Person or two or more
Persons acting in concert (other than DTE Energy or any of its Subsidiaries)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible into such Voting Stock) representing 30% or more of the
combined voting power of all Voting Stock of the Borrower.
          SECTION 2.10. Increased Costs.
          (a) If, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (excluding for purposes of this Section 2.10 any such

21



--------------------------------------------------------------------------------



 



increased costs resulting from taxes (as to which Section 2.13 shall govern),
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Agent by such Lender, shall be conclusive and binding
for all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
          (c) In the event that a Lender demands payment from the Borrower for
amounts owing pursuant to subsection (a) or (b) of this Section 2.10, the
Borrower may, upon payment of such amounts and subject to the requirements of
Sections 8.04 and 8.07, substitute for such Lender another financial
institution, which financial institution shall be an Eligible Assignee and shall
assume the Commitments of such Lender and purchase the Revolving Credit Advances
held by such Lender in accordance with Section 8.07, provided, however, that
(i) no Default shall have occurred and be continuing, (ii) the Borrower shall
have satisfied all of its obligations in connection with the Loan Documents with
respect to such Lender, and (iii) if such assignee is not a Lender, (A) such
assignee is acceptable to the Agent and (B) the Borrower shall have paid the
Agent a $3,000 administrative fee.
          (d) If any Lender requests compensation under this Section 2.10, then
such Lender shall use reasonable efforts to designate a different Applicable
Lending Office for funding or booking its Revolving Credit Advances hereunder or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 2.10 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          SECTION 2.11. Illegality.
          (a) Notwithstanding any other provision of this Agreement, if any
Lender shall notify the Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Governmental Authority asserts that

22



--------------------------------------------------------------------------------



 



it is unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance or a Revolving
Credit Advance that bears interest at the rate set forth in Section 2.06(a)(i),
as the case may be, and (ii) the obligation of the Lenders to make Eurodollar
Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.
          (b) If a Conversion occurs or the obligation of the Lenders to make
Eurodollar Rate Advances or to Convert Revolving Credit Advances into Eurodollar
Rate Advances is suspended, in each case, pursuant to Section 2.11(a), then the
Lender causing such Conversion and/or suspension shall use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its
Revolving Credit Advances hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would reinstate the Lenders’
obligations to make Eurodollar Rate Advances and to Convert Revolving Credit
Advances into Eurodollar Rate Advances and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          SECTION 2.12. Payments and Computations.
          (a) The Borrower shall make each payment hereunder and under the Notes
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds and without set
off, deduction or counterclaim other than deductions on account of taxes. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or Facility Fees ratably (other than
amounts payable pursuant to Section 2.10, 2.13 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
          (b) The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.
          (c) All computations of interest based on the Base Rate, when such
computations of the Base Rate are based on the Prime Rate, shall be made by the
Agent on the

23



--------------------------------------------------------------------------------



 



basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Base Rate (other than such computations of the Base Rate
that are based on the Prime Rate), of interest based on the Eurodollar Rate, and
of the Facility Fees shall be made by the Agent on the basis of a year of
360 days, in each case, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
Facility Fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Facility Fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (e) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.13. Taxes.
          (a) Subject to the exclusions set forth below in this Section 2.13(a)
and, if applicable, compliance with Section 2.13(e), any and all payments by the
Borrower hereunder or under the Notes shall be made, in accordance with
Section 2.12, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, any and all present or future taxes, levies, imposts, deductions, charges
or withholdings imposed on its income, and franchise taxes imposed on it in lieu
of income taxes, (i) by the jurisdiction under the laws of which such Lender or
the Agent (as the case may be) is organized or any political subdivision thereof
and (ii), in the case of each Lender, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). Notwithstanding the above, if the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender or the Agent, the Borrower
will so deduct and (i) the sum payable shall be increased as may be necessary so
that after making all such deductions on account of Taxes (including deductions
on account of Taxes applicable to additional sums payable under this
Section 2.13) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such

24



--------------------------------------------------------------------------------



 



deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) The Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of this Agreement or the Notes (hereinafter
referred to as “Other Taxes”).
          (c) Without duplication of the Borrower’s payment obligations on
account of Taxes or Other Taxes pursuant to Sections 2.13(a) and (b), the
Borrower shall indemnify each Lender and the Agent for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section 2.13) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof. In the
case of any payment hereunder or under the Notes by or on behalf of the Borrower
through an account or branch outside the United States or by or on behalf of the
Borrower by a payor that is not a United States person, if the Borrower
determines that no Taxes are payable in respect thereof, the Borrower shall
furnish, or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with two original Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed
by the Internal Revenue Service, certifying that such Lender is exempt from
United States withholding tax on payments pursuant to this Agreement or the
Notes. If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrower and shall not be obligated
to include in such form or document such confidential information; however, such
a Lender will not be entitled to any payment or indemnification on account of
any Taxes imposed by the United States.
          (f) Notwithstanding any provision to the contrary in this Agreement,
the Borrower will not be obligated to make payments on account of or indemnify
the Lenders or the

25



--------------------------------------------------------------------------------



 



Agents for any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, or any present or future
stamp or other documentary taxes or property taxes, charges or similar levies
that are neither Taxes nor Other Taxes.
          (g) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form described in Section 2.13(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under the first sentence of subsection (e) above),
such Lender shall not be entitled to indemnification under Section 2.13(a) or
(c) with respect to Taxes imposed by the United States by reason of such
failure; provided, however, that should a Lender become subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.
          (h) In the event that a Lender demands payment from the Borrower for
amounts owing pursuant to subsection (a) or (b) of this Section 2.13, the
Borrower may, upon payment of such amounts and subject to the requirements of
Sections 8.04 and 8.07, substitute for such Lender another financial
institution, which financial institution shall be an Eligible Assignee and shall
assume the Commitments of such Lender and purchase the Revolving Credit Advances
held by such Lender in accordance with Section 8.07, provided, however, that
(i) no Default shall have occurred and be continuing, (ii) the Borrower shall
have satisfied all of its obligations in connection with the Loan Documents with
respect to such Lender, and (iii) if such assignee is not a Lender, (A) such
assignee is acceptable to the Agent and (B) the Borrower shall have paid the
Agent a $3,000 administrative fee.
          (i) Notwithstanding any provision to the contrary in this Agreement,
in the event that a Lender that is not an Initial Lender and who purchased its
interest in this Agreement without the consent of the Borrower pursuant to
Section 8.07(a), seeks (i) payment of additional amounts pursuant to
Section 2.13(a), (ii) payment of Other Taxes pursuant to Section 2.13(b), or
(iii) indemnification for Taxes or Other Taxes pursuant to Section 2.13(c), the
amount of any such payment or indemnification will be no greater than what it
would have been had the Initial Lender not transferred, assigned or sold its
interest in this Agreement.
          (j) If the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
this Section 2.13, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Revolving Credit
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 2.13 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Advances owing to it
(other than pursuant to

26



--------------------------------------------------------------------------------



 



Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of payments on
account of the Revolving Credit Advances obtained by all of the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Revolving Credit Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.15. Use of Proceeds. The proceeds of the Revolving Credit
Advances shall be available (and the Borrower agrees that it shall use such
proceeds) solely for refinancing Debt of the Borrower under the Existing Credit
Agreement (if any), and for general corporate purposes, including commercial
paper liquidity, of the Borrower and its Subsidiaries.
          SECTION 2.16. Noteless Agreement; Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Revolving Credit Advance made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.
          (b) The Agent shall also maintain accounts in which it will record
(i) the date and the amount of each Revolving Credit Advance made hereunder and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the effective date and amount of each
Assignment and Acceptance delivered to and accepted by it and the parties
thereto pursuant to Section 8.07, (iv) the amount of any sum received by the
Agent hereunder from the Borrower and each Lender’s share thereof, and (v) all
other appropriate debits and credits as provided in this Agreement, including,
without limitation, all fees, charges, expenses and interest.
          (c) The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the obligations hereunder and under the Notes therein recorded;
provided, however, that the failure of the Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay such obligations in accordance with their terms.
          (d) Any Lender may request that its Revolving Credit Advances be
evidenced by a promissory note representing its Revolving Credit Advances
substantially in the form of Exhibit A (each, a “Note”). In such event, the
Borrower shall prepare, execute and deliver to

27



--------------------------------------------------------------------------------



 



such Lender such Note payable to the order of such Lender. Thereafter, the
Revolving Credit Advances evidenced by each such Note and interest thereon shall
at all times (including after any assignment pursuant to Section 8.07) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 8.07, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Revolving Credit Advances once again be evidenced as
described in clauses (a) and (b) above.
          SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.03(a);
     (b) the Commitment and Revolving Credit Advances of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.01, other than those which require the consent of all
Lenders or of each affected Lender);
     (c) the Borrower may, subject to the requirements of Sections 8.04 and
8.07, substitute for such Defaulting Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Defaulting Lender and purchase the Revolving Credit Advances
held by such Defaulting Lender in accordance with Section 8.07; provided,
however, that (i) no Default shall have occurred and be continuing, (ii) the
Borrower shall have satisfied all of its obligations in connection with the Loan
Documents with respect to such Defaulting Lender, and (iii) if such assignee is
not a Lender, (A) such assignee is acceptable to the Agent and (B) the Borrower
shall have paid the Agent a $3,000 administrative fee;
     (d) to the extent the Agent receives any payments or other amounts for the
account of a Defaulting Lender, such Defaulting Lender shall be deemed to have
requested that the Agent use such payment or other amount to fulfill such
Defaulting Lender’s previously unsatisfied obligations to fund a Revolving
Credit Advance or any other unfunded payment obligation of such Defaulting
Lender under Section 2.02(d), 2.12(e) or 7.05;
     (e) no Lender shall be deemed to have consented to increase its Commitment
pursuant to Section 2.04(c) unless that Lender shall have affirmatively given
consent in accordance with that Section; and
     (f) for the avoidance of doubt, the Borrower shall retain and reserve its
other rights and remedies respecting each Defaulting Lender.
In the event that the Agent and the Borrower each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, such Lender shall purchase at par on a ratable basis such of
the Revolving Credit Advances of the other Lenders as the Agent shall determine
may be necessary in order for such Lender to hold such Revolving Credit Advances
in accordance with its Pro Rata Share.

28



--------------------------------------------------------------------------------



 



ARTICLE III:
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of this Agreement.
This Agreement shall become effective on and as of the date hereof (the
“Effective Date”), provided that the following conditions precedent have been
satisfied on such date:
          (a) There shall have occurred (i) no Material Adverse Change since
December 31, 2008, except as shall have been disclosed or contemplated in the
SEC Reports, and (ii) no material adverse change in the primary or secondary
loan syndication markets or capital markets generally that makes it
impracticable to consummate the transactions contemplated by the Loan Documents.
          (b) The Lenders shall have been given such access, as such Lenders
have reasonably requested, to the management, records, books of account,
contracts and properties of the Borrower and its Significant Subsidiaries as
they shall have requested.
          (c) All governmental and third party consents, authorizations and
approvals necessary in connection with the transactions contemplated hereby
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Agents that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated by the Loan Documents.
          (d) The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.
          (e) The Borrower shall have paid all accrued fees and reasonable
expenses due and payable to the Agents, the Lenders and the Arrangers on or
prior to the Effective Date, including, to the extent invoiced, reimbursements
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder.
          (f) On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate,
substantially in the form of Exhibit D hereto, signed on behalf of the Borrower
by a duly authorized Financial Officer of the Borrower, dated the Effective
Date, stating, among other things, that:
          (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
          (ii) No event has occurred and is continuing that constitutes a
Default.
          (g) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for any Notes requested by the Lenders) in sufficient copies for
each Lender:

29



--------------------------------------------------------------------------------



 



          (i) Counterpart signature pages of this Agreement, executed by each of
the parties hereto.
          (ii) Notes, if any, to the order of each Lender requesting the
issuance of a Note as of the Effective Date pursuant to Section 2.16.
          (iii) Certified copies of the resolutions of the Board of Directors of
the Borrower approving each Loan Document to which it is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is a party.
          (iv) A certificate of the Corporate Secretary or an Assistant
Corporate Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign each Loan Document to which it
is a party and the other documents to be delivered hereunder or thereunder.
          (v) Favorable opinion letters of Randall Rutkofske, the General
Counsel of the Borrower, and Hunton & Williams LLP, counsel to the Borrower,
substantially in the form of Exhibits E-1 and E-2, respectively, hereto.
          (vi) Evidence satisfactory to the Agent that (A) all loans and letters
of credit outstanding and other fees and amounts owed to the lenders or agents
under the Terminating Agreements have been paid in full (or, in respect of any
letters of credit thereunder, (x) such letters of credit shall have been
assigned or transferred to the 2005 DTE Credit Agreement (such that each such
letter of credit shall constitute a “Facility LC” thereunder) or (y) cash
collateral or other credit support in respect thereof shall have been
delivered), and (B) the Terminating Agreements have been terminated.
          SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation
of each Lender to make a Revolving Credit Advance on the occasion of each
Borrowing shall be subject to the conditions precedent that the Effective Date
shall have occurred and on the date of such Borrowing: (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing such statements are true):
     (i) the representations and warranties contained in Section 4.01 are
correct on and as of the date of such Borrowing, before and after giving effect
to such Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; provided, that such condition shall not apply to
(x) the last sentence of Section 4.01(e) or (y) Section 4.01(f),
     (ii) after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and

30



--------------------------------------------------------------------------------



 



     (iii) the Borrower has not received notice from the Agent on or prior to
the date of such Borrowing that a mandatory prepayment is required under
Section 2.09(b) (other than any such notice that has been withdrawn in writing
by the Agent);
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV:
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
          (a) The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation.
          (b) The execution, delivery and performance by the Borrower of the
Loan Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.
          (c) No consent, authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Borrower of any Loan Document to which it is a party, other than the order
of the Federal Energy Regulatory Commission, dated April 28, 2009, which has
been obtained and permits the transactions contemplated by the Loan Documents
and remains in full force and effect.
          (d) This Agreement has been, and each of the Notes when delivered
hereunder will have been, duly executed and delivered by the Borrower. This
Agreement is, and each of the Notes when delivered hereunder will be, the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors rights generally.

31



--------------------------------------------------------------------------------



 



          (e) The Audited Statements of the Borrower, copies of which have been
furnished to each Lender, fairly present, in all material respects, the
Consolidated financial condition, results of operations and cash flows of the
relevant Persons and entities, as at the dates and for the periods therein
indicated, all in accordance with generally accepted accounting principles
consistently applied as in effect on the date of such Audited Statements. Since
December 31, 2008, there has been no Material Adverse Change, except as shall
have been disclosed or contemplated in the SEC Reports.
          (f) There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Significant Subsidiaries before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect other than the matters disclosed or contemplated
in the SEC Reports (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated hereby, and there has been no adverse change in
the status or financial effect on the Borrower or any of its Significant
Subsidiaries, of the Disclosed Litigation from that disclosed or contemplated in
the SEC Reports that could be reasonably likely to have a Material Adverse
Effect.
          (g) The operations and properties of the Borrower and each of the
Significant Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without ongoing
material obligations or costs, except as disclosed or contemplated in the SEC
Reports, and no circumstances exist that could be reasonably likely to (i) form
the basis of an Environmental Action against the Borrower or any of the
Significant Subsidiaries or any of their properties that could have a Material
Adverse Effect or (ii) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law that
could have a Material Adverse Effect.
          (h) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan.
          (i) Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service, is complete and accurate and fairly presents the
funding status of such Plan, and since the date of such Schedule B there has
been no material adverse change in such funding status.
          (j) Neither the Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
          (k) Neither the Borrower nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

32



--------------------------------------------------------------------------------



 



          (l) Except as set forth in the financial statements referred to in
subsection (e) above, the Borrower and its Subsidiaries have no material
liability with respect to “expected post retirement benefit obligations” within
the meaning of Statement of Financial Accounting Standards No. 106.
          (m) The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Revolving Credit Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock; and after applying the proceeds of each
Revolving Credit Advance hereunder, margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System)
constitutes less than twenty-five percent (25%) of the value of those assets of
the Borrower and its Subsidiaries which are subject to any limitation on sale or
pledge, or any other restriction hereunder.
          (n) Neither the Borrower nor any of its Subsidiaries is, or after the
making of any Revolving Credit Advance or the application of the proceeds or
repayment thereof, or the consummation of any of the other transactions
contemplated hereby, will be, required to be registered as an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” (within the meaning of the Investment Company Act
of 1940, as amended).
          (o) Neither the Borrower nor any Subsidiary of the Borrower (i) is a
person named on the list of “Specially Designated Nationals” or “Blocked
Persons” maintained by The Office of Foreign Assets Control of the United States
Department of the Treasury (the “OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (x) an agency of the government of a
country, (y) an organization controlled by a country, or (z) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by the OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. Neither the Borrower nor any Subsidiary of the
Borrower will use the proceeds of the Revolving Credit Advances to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
          (p) Neither the Borrower nor any Subsidiary of the Borrower (i) is
under investigation by any Governmental Authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist-related
activities, or any violation under any laws or regulations relating to money
laundering or terrorist financing, including the Bank Secrecy Act, 31 U.S.C.
§§5311 et. seq. (the “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws, or (iii) has had any of its
funds seized or forfeited in an action under any Anti-Money Laundering Laws.

33



--------------------------------------------------------------------------------



 



ARTICLE V:
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Revolving Credit
Advance shall remain unpaid or any Lender shall have any Commitment hereunder,
the Borrower will:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property that, if not paid, could be reasonably expected to result in a
Material Adverse Effect; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.
          (c) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
(including customary self-insurance) in the same general areas in which the
Borrower or such Subsidiary operates.
          (d) Preservation of Corporate Existence, Etc. Preserve and maintain
its corporate existence, rights (charter and statutory) and franchises;
provided, however, that the Borrower shall not be required to preserve any right
or franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Borrower and its Subsidiaries taken as a whole or
the ability of the Borrower to meet its obligations hereunder.
          (e) Visitation Rights. At any reasonable time and from time to time,
permit the Agent or any of the Lenders or any agents or representatives thereof,
to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, the Borrower and any of its Significant
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Significant Subsidiaries with any of their officers or directors
and with their independent certified public accountants.
          (f) Keeping of Books. Keep, and cause each of its Significant
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all

34



--------------------------------------------------------------------------------



 



financial transactions and the assets and business of the Borrower and each such
Subsidiary in accordance with generally accepted accounting principles in effect
from time to time.
          (g) Maintenance of Properties, Etc. Subject to clause (d) above,
maintain and preserve, and cause each of its Significant Subsidiaries to
maintain and preserve, all of their respective properties that are used or
useful in the conduct of their respective businesses in good working order and
condition, ordinary wear and tear excepted.
          (h) Reporting Requirements. Furnish to the Lenders:
     (i) as soon as available and in any event within 65 days after the end of
each of the first three quarters of each fiscal year of the Borrower,
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter;
     (ii) as soon as available and in any event within 115 days after the end of
each fiscal year of the Borrower, Consolidated financial statements, including
the notes thereto, of the Borrower and its Consolidated Subsidiaries for such
fiscal year, containing the Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such fiscal year and the Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by an opinion by
PricewaterhouseCoopers LLP or any other independent public accounting firms
which (x) as of the date of this Agreement is one of the “big four” accounting
firms or (y) is reasonably acceptable to the Required Lenders;
     (iii) together with the financial statements required under clauses (i) or
(ii) above, a compliance certificate in substantially the form of Exhibit F
signed by a Financial Officer of the Borrower showing the then-current
information and calculations necessary to determine the Applicable Margin and
the Applicable Percentage and compliance with this Agreement and stating that no
Event of Default or Default exists, or if any Event of Default or Default
exists, stating the nature and status thereof;
     (iv) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of a Financial Officer of the Borrower setting forth details of such Default and
the action that the Borrower has taken and proposes to take with respect
thereto;
     (v) reasonably promptly after the sending or filing thereof copies of all
reports and registration statements that the Borrower or any Subsidiary filed
with the Securities and Exchange Commission or any national securities exchange
(it being understood and agreed that the Borrower and any of its Subsidiaries
shall only be required to prepare and file such reports and registration
statements to the extent provided by applicable law); and

35



--------------------------------------------------------------------------------



 



     (vi) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
Information required to be delivered pursuant to clauses (i), (ii) or (v) above
shall be deemed to have been delivered on the date on which the Borrower has
posted such information on the Internet at www.dteenergy.com (or any successor
or replacement website thereof), which website includes an option to subscribe
to a free service alerting subscribers by email of new Securities and Exchange
Commission filings at
http://phx.corporate-ir.net/phoenix.zhtml?c=68233&p=irol-alerts, or at
www.sec.gov or at another website identified in a notice to the Lenders and
accessible by the Lenders without charge.
          SECTION 5.02. Negative Covenants. At all times on and after the
Effective Date so long as any Revolving Credit Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:
          (a) Liens, Etc. Create, incur, or suffer to exist any Lien in, of or
on the Property of the Borrower or any of its Subsidiaries, except:
     (i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
     (ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
     (iii) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
     (iv) Utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of the same or interfere with the use thereof in
the business of the Borrower or its Subsidiaries;
     (v) Liens described in the SEC Reports;
     (vi) Liens pursuant to the Borrower’s Mortgage and Deed of Trust, dated as
of October 1, 1924, as supplemented, as described therein;

36



--------------------------------------------------------------------------------



 



     (vii) Liens pursuant to the Borrower’s Indenture, dated as of June 30,
1993, as supplemented, as described therein, in connection with the issuance of
debt securities secured by mortgage bonds; and
     (viii) Liens, including, without limitation, Liens arising in connection
with a Receivables Purchase Facility or the issuance of Securitization Bonds,
securing Debt of the Borrower (other than Debt of the Borrower owed to any
Subsidiary) and/or securing Debt of the Borrower’s Subsidiaries (other than Debt
of any Subsidiary owed to the Borrower or any other Subsidiary), in an aggregate
outstanding amount not to exceed ten percent (10%) of the consolidated assets of
the Borrower and its Subsidiaries at any time.
          (b) Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any Significant
Subsidiary to do so, except that (i) any Significant Subsidiary may merge or
consolidate with or into any other Significant Subsidiary, (ii) any Significant
Subsidiary may merge into or dispose of assets to the Borrower, and (iii) the
Borrower may merge or consolidate with (a) MichCon, so long as the Borrower
shall be the surviving entity or MichCon shall expressly assume the obligations
under this Agreement or (b) any other Person so long as the Borrower shall be
the surviving entity and has, after giving effect to such merger or
consolidation, senior unsecured Debt outstanding rated at least BBB- by S&P and
Baa3 by Moody’s; provided, in each case, that no Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom.
          (c) Change in Nature of Business. Make, or permit any of its
Significant Subsidiaries to make, any material change in the nature of its
business as carried on the date hereof, other than as disclosed or contemplated
in the SEC Reports.
          (d) Accounting Changes. Make or permit any change in accounting
policies or reporting practices, except as required or permitted by generally
accepted accounting principles; or permit any of its Subsidiaries to make or
permit any change in accounting policies or reporting practices if, as a result
of such change, the Borrower shall fail to maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles.
ARTICLE VI:
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Revolving
Credit Advance when the same becomes due and payable; or the Borrower shall fail
to pay any interest on any Revolving Credit Advance or make any other payment of
fees or other amounts payable

37



--------------------------------------------------------------------------------



 



under this Agreement or any Note within three Business Days after the same
becomes due and payable; or
          (b) Any representation or warranty made by the Borrower herein, by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
          (c) (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 2.09(b), 5.01(d), (e) or (h) or 5.02,
or (ii) the Borrower shall fail to perform or observe any other term, covenant
or agreement contained in any Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or
          (d) The Borrower or any of its Significant Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder and Nonrecourse Debt) of the Borrower or
such Significant Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or
          (e) The Borrower or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Significant Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Significant Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or
          (f) Any judgment or order for the payment of money, individually or in
the aggregate, in excess of $50,000,000 shall be rendered against the Borrower
or any of its Significant Subsidiaries and either (i) enforcement proceedings
shall have been commenced by

38



--------------------------------------------------------------------------------



 



any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
          (g) (i) any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) shall either
(A) acquire beneficial ownership of more than 25% of any outstanding class of
common stock of DTE Energy having ordinary voting power in the election of
directors of DTE Energy, or (B) obtain the power (whether or not exercised) to
elect a majority of DTE Energy’s directors, or (ii) DTE Energy shall at any time
cease to hold directly or indirectly 100% of the Voting Stock of the Borrower;
or
          (h) The Borrower or any of its ERISA Affiliates shall incur, or, in
the reasonable opinion of the Required Lenders, shall be reasonably likely to
incur liability in excess of $50,000,000 individually or in the aggregate as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan; or (iii) the reorganization or termination
of a Multiemployer Plan; or
          (i) The Borrower and its Subsidiaries, on a Consolidated basis, shall,
as of the last day of any fiscal quarter of the Borrower, have a ratio of
(a) Total Funded Debt to (b) Capitalization in excess of .65:1; or
          (j) Any provision of any of the Loan Documents after delivery thereof
pursuant to Section 3.01 shall for any reason cease to be valid and binding on
or enforceable against the Borrower, or the Borrower shall so state in writing;
or
          (k) Any “Event of Default” shall have occurred and be continuing under
(and as defined in) the 2005 Five-Year Agreement;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Revolving Credit Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Revolving Credit Advances, all interest thereon and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the Revolving Credit Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Revolving Credit Advances shall
automatically be terminated and (B) the Revolving Credit Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

39



--------------------------------------------------------------------------------



 



ARTICLE VII:
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Revolving Credit Advances), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or all of the Lenders to the
extent required by the terms of this Agreement), and such instructions shall be
binding upon all Lenders and all holders of Revolving Credit Advances; provided,
however, that the Agent shall not be required to take any action that exposes
the Agent to personal liability or that is contrary to this Agreement or
applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
payee in respect of any Revolving Credit Advance as the owner thereof until the
Agent receives and accepts an Assignment and Acceptance entered into by the
Lender that is the payee in respect of such Revolving Credit Advance, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
to inspect the property (including the books and records) of the Borrower;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
          SECTION 7.03. Barclays and Affiliates. With respect to its Commitment,
the Revolving Credit Advances made by it and any Note issued to it, Barclays
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not the Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Barclays in
its individual capacity. Barclays and its Affiliates may

40



--------------------------------------------------------------------------------



 



accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if
Barclays were not the Agent and without any duty to account therefor to the
Lenders.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 7.05. Indemnification. The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower), solely in its capacity as
Agent hereunder, ratably according to the respective principal amounts of their
respective Revolving Credit Advances (or if no Revolving Credit Advances are at
the time outstanding or if any Revolving Credit Advances are owing to Persons
that are not Lenders, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of any Loan
Document or any action taken or omitted by the Agent under any Loan Document,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent, solely in
its capacity as Agent hereunder, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, any Loan Document, to the extent
that the Agent is not reimbursed for such expenses by the Borrower.
          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be

41



--------------------------------------------------------------------------------



 



discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.
          SECTION 7.07. Co-Syndication Agents and Documentation Agent. None of
the Lenders identified in this Agreement as a Co-Syndication Agent or a
Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Agent in Section 7.04.
ARTICLE VIII:
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or rate of interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Revolving Credit Advances, or the number of Lenders, that shall be required for
the Lenders or any of them to take or approve any action hereunder (including,
without limitation, amending the definition of “Required Lenders”), (f) alter
the manner in which payments or prepayments of principal, interest or other
amounts hereunder shall be applied or shared as among the Lenders or Types of
Revolving Credit Advances, (g) amend any provisions hereunder relating to the
pro rata treatment of the Lenders, or (h) amend this Section 8.01; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent under this Agreement or any Note; and
provided further that no amendments, consents or waivers are required to
effectuate the increases in Commitments pursuant to Section 2.04(c) except as
provided in such Section.
          SECTION 8.02. Notices, Etc.
          (a) All notices and other communications provided for hereunder shall
be in writing or confirmed in writing (including telecopier communication) and
mailed, telecopied or delivered, if to the Borrower, at its address at One
Energy Plaza, Detroit, MI 48226, Attention: Treasurer; if to any Lender, at its
Domestic Lending Office; and if to the Agent, at its address at

42



--------------------------------------------------------------------------------



 



200 Park Avenue, New York, NY 10166, Attention: Alicia Borys, with a copy to
Barclays Bank PLC, 200 Park Avenue, New York, NY 10166, Attention: Nicholas
Guzzardo; or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent. All such notices and
communications shall, when mailed or telecopied, be effective when deposited in
the mails or telecopied, respectively, except that notices and communications to
the Agent pursuant to Article II, III or VII shall not be effective until
received by the Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
          (b)     (i) Except as otherwise provided in Section 5.01(h), the
Borrower shall provide to the Agent all information, documents and other
materials that it is obligated to furnish to the Agent pursuant to this
Agreement and the other Loan Documents, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a Notice of Borrowing or other request for a
new, or a conversion of an existing, Borrowing or other extension of credit
(including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due
hereunder prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default hereunder or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Agent to such electronic mail address as the Agent shall
identify to the Borrower. In addition, the Borrower shall continue to provide
the Communications to the Agent in the manner specified in this Agreement but
only to the extent requested by the Agent. The Borrower further agrees that the
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks, or a substantially similar electronic transmission
system mutually agreeable to the Agent and the Borrower (the “Platform”).
Nothing in this Section 8.02(b) shall prejudice the right of the Agent or any
Lender to give any notice or other communication pursuant hereto or to any other
Loan Document in any other manner specified herein or therein.
                    (ii) The Agent agrees that the receipt of the Communications
by the Agent at its e-mail address set forth in clause (i) above shall
constitute effective delivery of the Communications to the Agent for purposes of
each Loan Document. The Borrower agrees that e-mail notice to it (at the address
provided pursuant to the next sentence and deemed delivered as provided in
subclause (iii) below) specifying that Communications have been posted to the
Platform shall constitute effective delivery of such Communications to it for
purposes of the Loan Documents. The Borrower agrees (A) to notify the Agent in
writing (including by electronic communication) from time to time to ensure that
the Agent has on record an effective e-mail address for the Borrower to which
the foregoing notices may be sent by electronic transmission and (B) that the
foregoing notices may be sent to such e-mail address. Each Lender agrees that
e-mail notice to it (at the address provided pursuant to the next sentence and
deemed delivered as provided in subclause (iii) below) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender

43



--------------------------------------------------------------------------------



 



for purposes of the Loan Documents. Each Lender agrees (A) to notify the Agent
in writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such e-mail
address.
                    (iii) Each party hereto agrees that any electronic
communication referred to in this clause (b) shall be deemed delivered upon the
posting of a record of such Communication as “sent” in the e-mail system of the
sending party or, in the case of any such Communication to the Agent, upon the
posting of a record of such Communication as “received” in the e-mail system of
the Agent; provided, however, that if such Communication is received by the
Agent after the normal business hours of the Agent, such Communication shall be
deemed delivered at the opening of business on the next Business Day for the
Agent; provided, further, that in the event that the Agent’s e-mail system shall
be unavailable for receipt of any Communication, Borrower may deliver such
Communication to the Agent in a manner mutually agreeable to the Agent and the
Borrower.
                    (iv) The parties hereto acknowledge and agree that the
distribution of the Communications and other material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. EACH OF THE PARTIES HERETO ACKNOWLEDGES
AND AGREES AS FOLLOWS: (A) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”;
(B) THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS; (C) NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM; AND (D) IN NO
EVENT SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
                    (v) This clause (b) shall terminate on the date that neither
Barclays nor any of its Affiliates is the Agent under this Agreement.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any

44



--------------------------------------------------------------------------------



 



Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses.
          (a) The Borrower agrees to pay on demand, upon presentation of a
statement of account and absent manifest error, all reasonable costs and
reasonable expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Document and
the other documents to be delivered hereunder and thereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and reasonable
expenses of counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under the Loan
Documents. The Borrower further agrees to pay on demand all reasonable costs and
reasonable expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable internal and external counsel fees and expenses, provided
such fees and expenses are not duplicative), in connection with the “workout”,
restructuring or enforcement (whether through negotiations, legal proceedings or
otherwise) of the Loan Documents and the other documents to be delivered
hereunder, including, without limitation, reasonable fees and expenses of
counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).
          (b) The Borrower agrees to indemnify, to the extent legally
permissible, and hold harmless the Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) the Loan Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Revolving
Credit Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, in each
case whether or not such investigation, litigation or proceeding is brought by
the Borrower, its directors, shareholders or creditors or an Indemnified Party
or any other Person or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; provided
that upon receipt of notice of any such matter by a representative of the Agent
or any Lender, as applicable, having primary responsibility for the relationship
between the Borrower and the Agent or such Lender, as applicable, the Agent or
such Lender, as applicable, shall promptly notify the Borrower to the extent
permitted by applicable law. The Borrower shall have no liability for any
settlement effected without its prior written consent, which consent shall not
be unreasonably withheld or delayed. The Borrower also agrees not to assert any
claim against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers,

45



--------------------------------------------------------------------------------



 



employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Loan Documents, any of the transactions contemplated herein or therein or
the actual or proposed use of the proceeds of the Revolving Credit Advances.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Revolving Credit Advance,
as a result of a payment or Conversion pursuant to Section 2.07(d) or (e), 2.09
or 2.11(a), acceleration of the maturity of the Revolving Credit Advances
pursuant to Section 6.01, or for any other reason, the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Revolving Credit Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Revolving Credit Advances due and payable pursuant to the provisions
of Section 6.01, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under the Loan Documents and any Note held by such Lender, whether or
not such Lender shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Agent and the Borrower after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders to any Person.

46



--------------------------------------------------------------------------------



 



          SECTION 8.07. Assignments, Designations and Participations. (a) Each
Lender may (i) with the prior consent of the Agent (which consent shall not be
unreasonably withheld, and which consent shall not be required in the event of
an assignment or grant pursuant to Sections 8.07(g) or (h) or an assignment to
any other Lender, an Affiliate of a Lender, or an Approved Fund) and (ii) for so
long as no Default has occurred and is continuing, with the consent of the
Borrower (which consent shall not be unreasonably withheld, and which consent
shall not be required in the event of an assignment or grant pursuant to
Sections 8.07(g) or (h) or an assignment to any other Lender, an Affiliate of a
Lender, or an Approved Fund), assign to one or more Persons all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Revolving Credit Advances owed to it and
any Note or Notes held by it); provided, however, that (A) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations under this Agreement, (B) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, (C) each such assignment
shall be to an Eligible Assignee, and (D) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,000. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (1) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (2) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any

47



--------------------------------------------------------------------------------



 



other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after the Borrower’s receipt
of such notice, if requested by the applicable Lender, the Borrower, at its own
expense, shall execute and deliver to the Agent in exchange for the surrendered
Note a new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained a Commitment hereunder, if requested by such
assigning Lender, a new Note to the order of the assigning Lender in an amount
equal to the Commitment retained by it hereunder. Such new Note or Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A hereto.
          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses and
Commitment of, and principal amount of Revolving Credit Advances owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Revolving Credit Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the owner of such Revolving
Credit Advances for all purposes of this Agreement, (iv) the Borrower, the Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any

48



--------------------------------------------------------------------------------



 



consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would (A) reduce the principal of, or interest
on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, or (B) increase the Commitments, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Revolving Credit Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.
Each participant shall be entitled to the benefits and subject to the
exclusions, in each case, as if it were a Lender, of Sections 2.10, 2.11(a) and
2.13 to the same extent as if it were a Lender and had acquired its interest
under this Agreement by an assignment made pursuant to this Section 8.07,
provided, however, that (i) such participant complies with the requirements of
Section 2.13(e) and (ii) in no event shall the Borrower be obligated to make any
payment with respect to such Sections that is greater than the amount that the
Borrower would have otherwise made had no participations been sold under this
Section 8.07(e).
          (f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Borrower received by it from such
Lender.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or a portion of its
rights under this Agreement (including, without limitation, the Revolving Credit
Advances owing to it and the Note or Notes held by it) in favor of any Person
(other than the Borrower or an Affiliate of the Borrower), including, without
limitation, any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Designating Lender”) may grant to one or more special purpose funding
vehicles (each an “SPV”), identified as such in writing from time to time by the
Designating Lender to the Agent and the Borrower, the option to provide to the
Borrower all or any part of any Revolving Credit Advance that such Designating
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Revolving Credit Advance, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Revolving
Credit Advance, the Designating Lender shall be obligated to make such Revolving
Credit Advance pursuant to the terms hereof, (iii) the Designating Lender shall
remain liable for any indemnity or other payment obligation with respect to its
Commitment hereunder and (iv) no SPV or Designating Lender shall be entitled to
receive any greater amount under this Agreement than the Designating Lender
would have been entitled to receive had the Designating Lender not otherwise
granted such SPV the option to provide any Revolving Credit Advance to the
Borrower. The making of a Revolving Credit Advance by an SPV hereunder shall
utilize the Commitment of the Designating Lender to the same extent, and as if,
such Revolving Credit Advance were made by such Designating Lender.

49



--------------------------------------------------------------------------------



 



          (i) Each party hereto hereby acknowledges and agrees that no SPV shall
have the rights of a Lender hereunder, such rights being retained by the
applicable Designating Lender. Accordingly, and without limiting the foregoing,
each party hereby further acknowledges and agrees that no SPV shall have any
voting rights hereunder and that the voting rights attributable to any Revolving
Credit Advance made by an SPV shall be exercised only by the relevant
Designating Lender and that each Designating Lender shall serve as the
administrative agent and attorney-in-fact for its SPV and shall on behalf of its
SPV receive any and all payments made for the benefit of such SPV and take all
actions hereunder to the extent, if any, such SPV shall have any rights
hereunder. No additional Note shall be required to evidence the Revolving Credit
Advances or portion thereof made by an SPV; and the related Designating Lender
shall be deemed to hold its Note or Notes, if any, as administrative agent for
such SPV to the extent of the Revolving Credit Advances or portion thereof
funded by such SPV. In addition, any payments for the account of any SPV shall
be paid to its Designating Lender as administrative agent for such SPV.
          (j) Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or payment under this Agreement for which a Lender would otherwise
be liable so long as, and to the extent that, the related Designating Lender
provides such indemnity or makes such payment; provided, with respect to such
agreement by the Borrower that the related Designating Lender shall not be in
breach of its obligation to make Revolving Credit Advances to the Borrower
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreements shall survive the termination of this Agreement) that prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof; provided,
with respect to such agreement by the Borrower that the related Designating
Lender shall not be in breach of its obligation to make Revolving Credit
Advances to the Borrower hereunder. Notwithstanding the foregoing, the
Designating Lender unconditionally agrees to indemnify the Borrower, the Agent
and each Lender against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be incurred by or asserted against the
Borrower, the Agent or such Lender, as the case may be, in any way relating to
or arising as a consequence of any such forbearance or delay in the initiation
of any such proceeding against its SPV.
          (k) In addition, notwithstanding anything to the contrary contained in
subsection 8.07(h), (i), (j) or (k) or otherwise in this Agreement, any SPV may
(i) at any time and without paying any processing fee therefor, assign or
participate all or a portion of its interest in any Revolving Credit Advances to
the Designating Lender or to any financial institutions providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Revolving Credit Advances and (ii) disclose on a confidential
basis any non-public information relating to its Revolving Credit Advances to
any rating agency, commercial paper dealer or provider of any surety, guarantee
or credit or liquidity enhancements to such SPV. Subsection 8.07(h), (i), (j) or
(k) may not be amended without the written consent of any Designating Lender
affected thereby.

50



--------------------------------------------------------------------------------



 



          SECTION 8.08. Confidentiality. Neither the Agent nor any Lender shall
disclose any Confidential Information to any other Person without the consent of
the Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and
their officers, directors, employees, agents and advisors and, as contemplated
by Section 8.07(f), to actual or prospective assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from the Agent or such Lender, (d) as requested or
required by any state, federal or foreign authority or examiner regulating
banks, other financial institutions or banking, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) on a confidential
basis to any Lender’s direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, and (g) subject to an agreement containing provisions
substantially the same as those of this Section, (x) to any credit or financial
insurance provider in connection with the Borrower’s obligations hereunder, and
(y) to any Person that requires such Confidential Information in connection with
obtaining CUSIP-based identifiers.
          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 8.10. Execution in Counterparts; Integration. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement and any separate letter agreement
with respect to fees payable to the Agent or confidential information (the
latter of which shall apply solely to information provided prior to the date
hereof) constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.
          SECTION 8.11. Jurisdiction, Etc.
          (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.

51



--------------------------------------------------------------------------------



 



          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.12. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          SECTION 8.13. USA Patriot Act Notification. The following notification
is provided to the Borrower pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318:
          IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent and the Lenders will
ask for the Borrower’s name, tax identification number, business address, and
other information that will allow the Agent and the Lenders to identify the
Borrower. The Agent and the Lenders may also ask to see the Borrower’s legal
organizational documents or other identifying documents.
          SECTION 8.14. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.
Remainder of Page Intentionally Blank

52



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            THE DETROIT EDISON COMPANY
      By           Name:           Title:      
Borrower’s FEIN: 38-0478650   

Signature Page to
The Detroit Edison Company
Two-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



            Lenders

BARCLAYS BANK PLC, as Agent and as a Lender
      By:           Name:           Title:           CITIBANK, N.A., as a
Co-Syndication Agent and
as a Lender
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as a Co-Syndication Agent and as a Lender
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
plc,
as a Co-Syndication Agent and as a Lender
      By:           Name:           Title:        

Signature Page to
The Detroit Edison Company
Two-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Documentation
Agent and as a Lender
      By           Name:           Title:        

Signature Page to
The Detroit Edison Company
Two-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



            [OTHER LENDERS], as a Lender
      By           Name:           Title:        

Signature Page to
The Detroit Edison Company
Two-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
THE DETROIT EDISON COMPANY
APPLICABLE LENDING OFFICES

              Name of Initial Lender   Domestic Lending Office   Eurodollar
Lending Office   Commitment
Barclays Bank PLC
  200 Park Avenue   Same as Domestic Lending   $17,420,941.30
 
  New York, NY 10166   Office    
 
  Attention: Alicia        
 
  Borys/Nicholas Guzzardo        
 
  Telecopier: (201) 499-3087        
Citibank, N.A.
  Two Penns Way   388 Greenwich St.,   $17,420,941.30
 
  Suite 200   New York, NY 10013    
 
  New Castle, DE 19720   Attention: Nick Perazza    
 
  Attention: Charles Huester   Telephone: (302) 894-6110    
 
  Telephone: (302) 864-6010   Facsimile: (212) 994-0847    
 
  Facsimile: (212) 816-8098        
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.   Same as Domestic Lending   $17,420,941.30
 
  10 South Dearborn Street   Office    
 
  Mail Code IL1-0010        
 
  Chicago, IL 60603        
 
  Attention: April Yebd        
 
  Telephone: (312)-732-5078        
 
  Facsimile: (312)-385-7096        
The Royal Bank of Scotland, plc
  101 Park Avenue   Same as Domestic Lending   $17,420,941.30
 
  New York, NY 10178   Office    
 
  Attention: Luis Montanti        
 
  Telephone: (212) 401-1402        
 
  Facsimile: (212) 401-1494        
The Bank of Nova Scotia
  1 Liberty Plaza   Same as Domestic Lending   $17,420,941.30
 
  165 Broadway   Office    
 
  New York, NY 10006        
 
  Attention: Isabel Abella        
 
  and Estella Xue        
 
  Telephone: (212) 225-5305        
 
  and (212) 225-5705        
 
  Facsimile: (212) 225-5480        
 
  and (212) 225-5709        
Bank of America, N.A.
  Bank of America, N.A.   Same as Domestic Lending   $17,420,941.29
 
  100 North Tryon Street   Office    
 
  Charlotte, NC 28255        
 
  Attention: Jennifer Baines        
 
  Telephone: (925) 675-8409        
 
  Facsimile: (888) 969-2294        
Comerica Bank, N.A.
  500 Woodward Ave MC 3268   Same as Domestic Lending   $11,800,791.65
 
  Detroit, MI 48226   Office    
 
  Attention: Dan Roman        
 
  Telephone: (313) 222-3803        
 
  Facsimile: (313) 222-9514        
KeyBank National Association
  127 Public Square   Same as Domestic Lending   $11,800,791.65
 
  Cleveland, OH 44114   Office    
 
  Attention: Marianne Meil        
 
  Telephone: (216) 689-3549        
 
  Facsimile: (216) 689-4981        

 



--------------------------------------------------------------------------------



 



              Name of Initial Lender   Domestic Lending Office   Eurodollar
Lending Office   Commitment
BNP Paribas
  787 Seventh Avenue   Same as Domestic Lending   $11,787,822.39
 
  New York, NY 10019   Office    
 
  Attention: Project Finance        
 
  & Utilities        
 
  Telephone: (212) 841-2000        
 
  Facsimile: (212) 841-2146        
Fifth Third Bank
  c/o Madisonville   Same as Domestic Lending   $11,014,072.21
 
  Operations Center   Office    
 
  MD 1M0C2B        
 
  Cincinnati, OH 45263-5300        
 
  Attention: Gina Schmidt        
 
  Telecopier: (513) 358-0221        
UBS Loan Finance LLC
  677 Washington Boulevard   Same as Domestic Lending   $10,817,392.35
 
  Stamford, CT 06901   Office    
 
  Attention: Shaneequa        
 
  Thomas, Banking Product        
 
  Services        
 
  6-South        
 
  Telephone: (203) 719-3385        
 
  Facsimile: (203) 719-3888        
Union Bank, N.A.
  Energy Capital Services   Same as Domestic Lending   $9,388,531.26
 
  445 South Figuroa St.,   Office    
 
  15th Floor        
 
  Los Angeles, CA 90071        
 
  Attention: Jesus Serrano        
 
  Telephone: (213) 236-4194        
 
  Facsimile: (213) 236-4096        
U.S. Bank National Association
  461 Fifth Avenue   Same as Domestic Lending   $7,867,194.44
 
  New York, NY 10017   Office    
 
  Attention: Paul Vastola        
 
  Telephone: (646) 935-4541        
 
  Facsimile: (646) 935-4551        
Deutsche Bank AG New York Branch
  60 Wall Street, 44th Floor   Same as Domestic Lending   $7,302,191.22
 
  New York, NY 10005   Office    
 
  Attention: Rainer Meier        
 
  Telecopier: (212) 797-4346        
The Bank of New York Mellon
  One Wall Street   Same as Domestic Lending   $6,883,795.13
 
  New York, NY 10286   Office    
 
  Attention: Hussam S.        
 
  Alsahlani        
 
  Telephone: (412) 234-5624        
 
  Telecopier: (412) 236-6112        
Bank of Tokyo-Mitsubishi UFJ
  1251 Avenue of the Americas   Same as Domestic Lending   $6,883,795.13
 
  12th Floor   Office    
 
  New York, NY 10020-1104        
 
  Attention: Rolando Uy        
 
  Telephone: (201) 413-8570        
 
  Telecopier: (201) 521-2304        
National City Bank
  755 W. Big Beaver Rd.   Same as Domestic Lending   $6,883,795.13
 
  Suite 2500   Office    
 
  Troy, MI 48084        
 
  Telephone: (248) 729-8594        
 
  Telecopier: (248) 729-8820        

 



--------------------------------------------------------------------------------



 



              Name of Initial Lender   Domestic Lending Office   Eurodollar
Lending Office   Commitment
Morgan Stanley Bank, N.A.
  One Utah Center   Same as Domestic Lending   $2,615,842.15
 
  201 South Main Street   Office    
 
  5th Floor        
 
  Salt Lake City, UT 84111        
 
  Telephone: (801) 236-3655        
 
  Facsimile: (718) 233-0967        
The Northern Trust Company
  50 South LaSalle Street   Same as Domestic Lending   $1,966,798.61

  Chicago, IL 60675   Office    
 
  Attention: Preeti Jain        
 
  Telephone: (312) 444-2376        
 
  Facsimile: (312) 444-4906        
Total
          $211,538,461.11

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                              Level I   Level II   Level III  
Level IV   Level V     Status   Status   Status   Status   Status
Applicable Percentage
    0.500 %     0.625 %     0.875 %     1.125 %     1.250 %
Applicable Margin (Eurodollar Rate)
    2.000 %     2.375 %     2.625 %     2.875 %     3.250 %
Applicable Margin (Base Rate)
    1.000 %     1.375 %     1.625 %     1.875 %     2.250 %

          For the purposes of this Schedule, the following terms have the
following meanings, subject to the final paragraph of this Schedule:
          “Level I Status” exists at any date if, on such date, the Borrower’s
Moody’s Rating is A3 or better or the Borrower’s S&P Rating is A- or better.
          “Level II Status” exists at any date if, on such date, (i) the
Borrower has not qualified for Level I Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better or the Borrower’s S&P Rating is BBB+ or better.
          “Level III Status” exists at any date if, on such date, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Borrower’s Moody’s Rating is Baa2 or better or the Borrower’s S&P Rating is BBB
or better.
          “Level IV Status” exists at any date if, on such date, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Borrower’s Moody’s Rating is Baa3 or better or the
Borrower’s S&P Rating is BBB- or better.
          “Level V Status” exists at any date if, on such date, the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
          “Moody’s Rating” means, at any time, the rating issued by Moody’s and
then in effect with respect to the Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement.
          “S&P Rating” means, at any time, the rating issued by S&P and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
          “Status” means Level I Status, Level II Status, Level III Status,
Level IV Status or Level V Status.

 



--------------------------------------------------------------------------------



 



          The Applicable Margin and Applicable Percentage shall be determined in
accordance with the foregoing table based on the Borrower’s Status as determined
from its then-current Moody’s and S&P Ratings. The credit rating in effect on
any date for the purposes of this Schedule is that in effect at the close of
business on such date. If at any time the Borrower does not have both a Moody’s
Rating and an S&P Rating, Level V Status shall exist; provided, however, that if
the credit rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this Schedule to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the applicable Status for the Borrower shall be the Borrower’s Status
most recently in effect prior to such change or cessation.
          Except as specifically provided above in this Schedule, in the event
that a split occurs between the two ratings, the pricing shall be based upon
(x) the higher of the two ratings then applicable if all such ratings shall be
in Level I Status, Level II Status, Level III Status or Level IV Status and
(y) the lower of the two ratings if any of such ratings shall be in Level V
Status. However, if (x) the split is greater than one level and the lowest
rating shall be in Level III Status or Level IV Status, then the pricing shall
be based upon the rating one level above the lower of the two ratings and
(y) the split is greater than one level and the lowest rating shall be in Level
V Status, then pricing shall be based upon Level V Status.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

     
U.S.$                              
  Dated:                    , 200   

          FOR VALUE RECEIVED, the undersigned, THE DETROIT EDISON COMPANY, a
Michigan corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                   (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below), the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Revolving Credit Advances made by the Lender to the
Borrower pursuant to the Two-Year Credit Agreement dated as of April 29, 2009
(as amended or modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined) among the Borrower, the
Lender and certain other lenders parties thereto, and Barclays Bank PLC, as
Agent for the Lender and such other lenders outstanding on the Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.
          Both principal and interest are payable in lawful money of the United
States of America to Barclays Bank PLC, as Agent, at 200 Park Avenue, New York,
NY 10166, Account No. 050-019104, Attention: Nicholas Guzzardo, in same day
funds. Each Revolving Credit Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

            THE DETROIT EDISON COMPANY
      By           Title:           

 



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                              Unpaid         Amount of   Amount of Principal  
Principal   Notation Date   Advance   Paid or Prepaid   Balance   Made By
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF BORROWING
Barclays Bank PLC, as Agent for the Lenders parties
   to the Credit Agreement referred to below
200 Park Avenue
New York, NY 10166
Attention: Nicholas Guzzardo
[Date]
Ladies and Gentlemen:
          The undersigned, THE DETROIT EDISON COMPANY, refers to the Two-Year
Credit Agreement dated as of April 29, 2009 (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto and
Barclays Bank PLC, as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is                     ,
___.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$                    .
     [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is                      month[s].]
     (v) [Wire transfer instructions].
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (i) the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; provided, that, the foregoing certification shall not apply
to the representations and warranties set forth in (x) the last sentence of
Section 4.01(e) of the Credit Agreement, and (y) Section 4.01(f) of the Credit
Agreement;
     (ii) after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith),

 



--------------------------------------------------------------------------------



 



no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default; and
     (iii) the Borrower has not received notice from the Agent on or prior to
the date of such Proposed Borrowing that a mandatory prepayment is required
under Section 2.09(b) of the Credit Agreement (other than any such notice that
has been withdrawn in writing by the Agent).

            Very truly yours,


THE DETROIT EDISON COMPANY
      By           Title: [Financial Officer]           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Two-Year Credit Agreement dated as of
April 29, 2009 (as amended or modified from time to time, the “Credit
Agreement”) among The Detroit Edison Company, a Michigan corporation (the
“Borrower”), the Lenders (as defined in the Credit Agreement) and Barclays Bank
PLC, as agent for the Lenders (the “Agent”). Terms used but not otherwise
defined herein have the respective meanings assigned to such terms in the Credit
Agreement.
          The “Assignor” and the “Assignee” referred to on Schedule 1 hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (if any) equal to the percentage interest specified on Schedule 1 hereto
of all outstanding rights and obligations under the Credit Agreement. After
giving effect to such sale and assignment, the Assignee’s Commitment and the
amount of the Revolving Credit Advances owing to the Assignee under the Credit
Agreement will be as set forth on Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note or Notes held by the Assignor, if any, and requests
that the Agent exchange such Note or Notes for a new Note or Notes payable to
the order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and the Credit Agreement or new Notes payable to the
order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and the Credit Agreement and the Assignor in an amount
equal to the Commitment retained by the Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto.
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are

 



--------------------------------------------------------------------------------



 



reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.13 of the Credit
Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.
          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement, and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement,
and the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and Facility Fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement, and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

 



--------------------------------------------------------------------------------



 



Schedule 1 to
Assignment and Acceptance

         
Percentage interest assigned:
       %
Assignee’s Commitment:
  $     
Aggregate outstanding principal amount of Revolving Credit Advances assigned:
  $     
Principal amount of Revolving Credit Advances payable to Assignee:
  $     
Principal amount of Revolving Credit Advances payable to Assignor:
  $     
Effective Date1:
  $     

                  [NAME OF ASSIGNOR], as Assignor    
 
           
 
  By                             Title:           Dated:    
 
                [NAME OF ASSIGNEE], as Assignee    
 
           
 
  By                             Title:           Dated:    
 
                Domestic Lending Office:         [Address]    
 
                Eurodollar Lending Office:         [Address]    

 

1   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 



--------------------------------------------------------------------------------



 



Accepted [and Approved]2 this                day of
                                                               , as Agent
By                                                
                                       
       Title:
[Approved this [     ] day of                     
THE DETROIT EDISON COMPANY
By                                                       
                                
       Title: ]3
 

2   Required if the Assignee is an Eligible Assignee solely by reason of
clause (viii) of the definition of “Eligible Assignee”.   3   To be added only
if the consent of the Borrower is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF CERTIFICATE BY BORROWER
DTE ENERGY COMPANY
THE DETROIT EDISON COMPANY
MICHIGAN CONSOLIDATED GAS COMPANY
OFFICER’S CERTIFICATE
          I, David R. Murphy, Assistant Treasurer of DTE ENERGY COMPANY (“DTE”),
THE DETROIT EDISON COMPANY (“DECO”) and MICHIGAN CONSOLIDATED GAS COMPANY
(“MichCon”), each a Michigan corporation (each a “Borrower” and collectively the
“Borrowers”), DO HEREBY CERTIFY, pursuant to Section 3.01 of each of (i) the
Two-Year Credit Agreement (the “DTE Credit Agreement”), dated as of April 29,
2009, among DTE, the financial institutions from time to time parties thereto as
“Lenders” and Citibank, N.A. (“Citibank”), as agent for said Lenders, (ii) the
Two-Year Credit Agreement (the “DECO Credit Agreement”), dated as of April 29,
2009, among DECO, the financial institutions from time to time parties thereto
as “Lenders” and Barclays Bank PLC (“Barclays”), as agent for said Lenders, and
(iii) the Two-Year Credit Agreement (the “MichCon Credit Agreement”, and,
together with the DTE Credit Agreement and the DECO Credit Agreement, the
“Credit Agreements”), dated as of April 29, 2009, among MichCon, the financial
institutions from time to time parties thereto as “Lenders” and JPMorgan Chase
Bank, N.A. (“JPMCB”), as agent for said Lenders, that the terms defined in the
Credit Agreements are used herein as therein defined and, further, that:
          1. The Effective Date shall be April 29, 2009.
          2. The representations and warranties contained in Section 4.01 of
each of the Credit Agreements are true and correct on and as of the date hereof.
          3. No event has occurred and is continuing that constitutes a Default.
          4. As of the date hereof, there are no loans or letters of credit
outstanding under the Terminating Agreements and all fees and amounts owed to
the lenders or agents thereunder have been paid in full (or, in respect of any
letters of credit thereunder, such letters of credit have been assigned or
transferred to the 2005 Five-Year Credit Agreement (as defined in the DTE Credit
Agreement) (such that each such letter of credit constitutes a “Facility LC”
thereunder)).

 



--------------------------------------------------------------------------------



 



Dated as of the                      day of                     , 2009.

            DTE ENERGY COMPANY
THE DETROIT EDISON COMPANY
MICHIGAN CONSOLIDATED GAS COMPANY
      By          Name:   David R. Murphy        Title:   Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E-1 — FORM OF
OPINION OF GENERAL COUNSEL TO THE BORROWER
April 29, 2009
To each of the Lenders party to the
Credit Agreement defined below
The Detroit Edison Company
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(g)(v) of the
Two-Year Credit Agreement (the “Credit Agreement”), dated as of April 29, 2009,
among The Detroit Edison Company (the “Borrower”), the financial institutions
from time to time parties thereto as “Lenders” and Barclays Bank PLC (the
“Agent”), as agent for said Lenders. Terms defined in the Credit Agreement are
used herein as therein defined.
          I am the General Counsel of the Borrower, and have acted as counsel
for the Borrower in connection with the preparation, execution and delivery of
the Loan Documents.
          In that connection, I, in conjunction with the members of my staff,
have examined:
     (i) Each Loan Document, executed by each of the parties thereto.
     (ii) The other documents furnished by the Borrower pursuant to Article III
of the Credit Agreement.
     (iii) The Restated Articles of Incorporation of the Borrower and all
amendments thereto (the “Charter”).
     (iv) The Bylaws of the Borrower and all amendments thereto (the “Bylaws”).
     (v) A certificate from the State of Michigan attesting to the continued
corporate existence and good standing of the Borrower.
In addition, I have examined the originals or copies certified to my
satisfaction, of such other corporate records of the Borrower, certificates of
public officials and of officers of the Borrower, and agreements, instruments
and other documents, as I have deemed necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of public officials. I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Lenders and the
Agent.
          My opinions expressed below are limited to the law of the State of
Michigan and the federal law of the United States.

 



--------------------------------------------------------------------------------



 



          Based upon the foregoing and upon such investigation as I have deemed
necessary, I am of the following opinion:
          1. The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Michigan.
          2. The execution, delivery and performance by the Borrower of the Loan
Documents to which it is party, and the consummation of the transactions
contemplated thereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Charter or the Bylaws, (ii) any law, rule or regulation applicable to the
Borrower, or (iii) any contractual restriction binding on or affecting the
Borrower.
          3. No consent, authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other third party is required for the due execution, delivery, recordation,
filing or performance by the Borrower of the Loan Documents to which it is a
party, except the order of the Federal Energy Regulatory Commission, which has
been obtained.
          4. The Credit Agreement has been, and each of the Notes when delivered
will have been, duly executed and delivered on behalf of the Borrower.
          5. Except as may have been disclosed to you in the SEC Reports, to the
best of my knowledge (after due inquiry) there are no pending or overtly
threatened actions or proceedings affecting the Borrower or any of its
Significant Subsidiaries before any court, governmental agency or arbitrator
that (i) could be reasonably likely to have a Material Adverse Effect or
(ii) purport to affect the legality, validity, or enforceability of any Loan
Documents to which the Borrower is a party or the consummation of the
transactions contemplated thereby.
          6. In a properly presented case, a Michigan court or a federal court
sitting in the State of Michigan applying Michigan choice of law rules should
give effect to the choice of law provisions of the Loan Documents and should
hold that the Loan Documents are to be governed by the laws of the State of New
York rather than the laws of the State of Michigan. In rendering the foregoing
opinion, I note that by their terms the Loan Documents expressly select New York
law as the laws governing their interpretation and that the Loan Documents
governed by New York law were delivered by the parties thereto to the Agent in
New York. The choice of law provisions of the Loan Documents are not voidable
under the laws of the State of Michigan.
          7. If, despite the provisions of Section 8.09 of the Credit Agreement,
wherein the parties thereto agree that the Loan Documents shall be governed by,
and construed in accordance with, the laws of the State of New York, a court of
the State of Michigan or a federal court sitting in the State of Michigan were
to hold that the Loan Documents are governed by, and to be construed in
accordance with the laws of the State of Michigan, the Loan Documents would be,
under the laws of the State of Michigan, legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their
respective terms.
          8. Neither the Borrower nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended;

 



--------------------------------------------------------------------------------



 



          The opinions set forth above are subject to the following
qualifications:
     (a) My opinion in paragraph 7 above as to enforceability is subject to the
effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or laws affecting creditors’ rights generally.
     (b) My opinion in paragraph 7 above as to enforceability is subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law).
     (c) I express no opinion as to participation and the effect of the law of
any jurisdiction other than the State of Michigan wherein any Lender may be
located or wherein enforcement of the Loan Documents may be sought that limits
the rates of interest legally chargeable or collectible.
          I am a member of the Bar of the State of Michigan, and do not express
any opinion concerning any law other than the law of the State of Michigan and
the federal laws of the United States of America.
          This opinion letter is rendered to you in connection with the
above-described transaction. This opinion letter may not be relied upon by you
for any other purpose, or relied upon by any other person or entity without my
prior written consent (provided, that this opinion letter may be furnished to
and relied upon by a subsequent assignee of, or participant under, the Credit
Agreement and a Note, if any, solely for the purpose of such assignment or
participation, subject to the assumptions, limitations and qualifications, set
forth herein, without any prior written consent). I undertake no duty to inform
you or any assignee or participant of events occurring subsequent to the date
hereof.
Very truly yours,

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2 — FORM OF
OPINION OF HUNTON & WILLIAMS LLP
April 29, 2009
To each of the Lenders party to the
Credit Agreements defined below
DTE Energy Company
The Detroit Edison Company
Michigan Consolidated Gas Company
Ladies and Gentlemen:
          This opinion is delivered to you pursuant to Section 3.01(g)(v) of
each of (i) the Two-Year Credit Agreement (the “DTE Credit Agreement”), dated as
of April 29, 2009, among DTE Energy Company (“DTE”), the financial institutions
from time to time parties thereto as “Lenders” and Citibank, N.A. (“Citibank”),
as agent for said Lenders, (ii) the Two-Year Credit Agreement (the “DECO Credit
Agreement”), dated as of April 29, 2009, among The Detroit Edison Company
(“DECO”), the financial institutions from time to time parties thereto as
“Lenders” and Barclays Bank PLC (“Barclays”), as agent for said Lenders, and
(iii) the Two-Year Credit Agreement (the “MichCon Credit Agreement”, and,
together with the DTE Credit Agreement and the DECO Credit Agreement, the
“Credit Agreements”), dated as of April 29, 2009, among Michigan Consolidated
Gas Company (“MichCon”), the financial institutions from time to time parties
thereto as “Lenders” and JPMorgan Chase Bank, N.A. (“JPMCB”), as agent for said
Lenders. Terms used herein which are defined in each Credit Agreement shall have
the respective meanings set forth in each Credit Agreement, unless otherwise
defined herein.
          We have acted as special counsel to the Borrowers in connection with
the preparation, execution and delivery of the Credit Agreements.
          In connection with this opinion we have examined a copy of each Credit
Agreement signed by each of the parties thereto. We have also examined the
originals, or duplicates or certified or conformed copies, of such records,
agreements, instruments and other documents and have made such other
investigations as we have deemed relevant and necessary in connection with the
opinions expressed herein. As to questions of fact material to this opinion, we
have relied upon certificates of public officials and of officers and
representatives of the Borrowers. In addition, we have examined, and have relied
as to matters of fact upon, the representations made in the Credit Agreements.

 



--------------------------------------------------------------------------------



 



          In rendering the opinions set forth below, we have assumed the
genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as duplicates or certified
or conformed copies, and the authenticity of the originals of such latter
documents. We have assumed without independent investigation that (a) the Loan
Documents have been duly authorized, executed and delivered by the Borrowers,
(b) the Borrowers have been duly incorporated and are validly existing and in
good standing under the laws of their jurisdictions of incorporation and have
the corporate power and authority to execute, deliver and perform their
obligations under the Loan Documents, (c) the execution, delivery and
performance of the Loan Documents by each Borrower party thereto (i) have been
duly authorized by all necessary corporate action on their part, (ii) do not
contravene their certificates of incorporation or by-laws or, except as opined
upon in paragraph 2 below, violate, or require any consent not obtained under,
any applicable law or regulation or any order, writ, injunction or decree of any
court or other Governmental Authority binding upon any of them and (iii) do not
violate, or require any consent not obtained under, any contractual obligation
applicable to or binding upon any of them, and (d) the Credit Agreements
constitute the valid and legally binding obligation of the applicable Agent and
the applicable Lenders.
          Based upon and subject to the foregoing, and subject to the
assumptions, qualifications and comments set forth herein, we are of the opinion
that:
     1. Each of the Credit Agreements is the legal, valid and binding obligation
of the Borrower party thereto, enforceable against such Borrower in accordance
with its respective terms. Each of the respective Notes issued on the date
hereof, if any, is the legal, valid and binding obligation of the issuing
Borrower, enforceable against such Borrower in accordance with its terms.
     2. The execution, delivery and performance by each of the Borrowers of the
Loan Documents to which it is a party will not violate any Federal or New York
statute or any rule or regulation issued pursuant to any Federal or New York
statute.
          Our opinion in paragraph 1 above is subject to (i) the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or laws affecting creditors’ rights generally, (ii) general equitable
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law) and (iii) an implied covenant of good faith and fair dealing.
          We express no opinion with respect to: (a) the effect of any provision
of the Loan Documents that is intended (i) to establish any standard as the
measure of the performance by any party thereto of such party’s obligations of
good faith, diligence, fair dealing, reasonableness or care or (ii) to permit
modification thereof only by means of an agreement in writing signed by the
parties thereto; (b) the effect of any provision of the Loan Documents insofar
as it provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law; (c) the effect of any provision of the
Loan Documents imposing penalties or forfeitures; (d) the effect of any
provision of the Loan Documents relating to indemnification or exculpation in
connection with

 



--------------------------------------------------------------------------------



 




violations of any securities laws or relating to indemnification, contribution
or exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution; (e) any provision of the Loan Documents which purports to provide
for a waiver by the Borrowers of any immunity, defense or right which may be
available to the Borrowers; and (f) any provision of the Loan Documents which
purports to establish an evidentiary standard for determinations by any Person.
          In connection with the provisions of the Credit Agreements whereby the
Borrowers submit to the jurisdiction of the courts of the United States of
America located in the State of New York, we note the limitations of 28 U.S.C.
§§ 1331 and 1332 on subject matter jurisdiction of the Federal courts. In
connection with the provisions of the Credit Agreements that relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR § 510, a New York State court may have discretion to transfer the place
of trial, and under 28 U.S.C. §1404(a), a United States District Court has
discretion to transfer an action from one Federal court to another.
          We are members of the Bar of the State of New York, and we do not
express any opinion concerning any law other than Federal law and the law of the
State of New York.
          This opinion letter is rendered to you in connection with the
above-described transactions. This opinion letter may not be relied upon by you
for any other purpose, or relied upon by any other person or entity without our
prior written consent (provided, that this opinion Letter may be furnished to
and relied upon by a subsequent assignee of, or participant under, the Credit
Agreements and a Note, if any, solely for the purpose of such assignment or
participation, subject to the assumptions, limitations and qualifications set
forth herein without our prior written consent). This opinion letter speaks only
as of its date, there is no assurance that it will be correct as of any date
after its date, and we undertake no duty to inform you or any assignee or
participant of events occurring subsequent to the date hereof.
Very truly yours,

 



--------------------------------------------------------------------------------



 



EXHIBIT F — FORM OF
COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE

To:  The Lenders parties to the   Credit Agreement Described Below

          This Compliance Certificate is furnished pursuant to that certain
Two-Year Credit Agreement, dated as of April 29, 2009 (as amended or modified
from time to time, the “Agreement”) among The Detroit Edison Company, a Michigan
corporation (the “Borrower”), the lenders parties thereto, and Barclays Bank
PLC, as Agent for the lenders. Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected                                of the
Borrower;
          2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
          3. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
          4. Schedule 1 attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.
          Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
          The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this                 day
of             ,           .

            THE DETROIT EDISON COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance as of                     , ___with
Provisions of Section 5.01(h) of
the Agreement
FINANCIAL COVENANT
Ratio of Total Funded Debt to Capitalization (Section 6.01(i)).

              (A)   Numerator (Total Funded Debt):
 
  (i)   Debt for borrowed money or which has been incurred in connection with
the acquisition of assets (exclusive of contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances):     $               
 
  (ii)   Minus: Nonrecourse Debt:   - $               
 
  (iii)   Minus: Junior Subordinated Debt:   - $               
 
  (iv)   Minus: Mandatorily Convertible Securities:   - $               
 
  (v)   Minus: Hybrid Equity Securities:   - $               
 
  (vi)   Plus: Capital lease obligations:   + $               
 
  (vii)   Plus: Guaranty Obligations of Funded Debt of other Persons:   +
$               
 
  (viii)   Numerator: (A)(i) minus (A)(ii) through (A)(v) plus (A)(vi) plus
(A)(vii):      $               
 
            (B)   Denominator (Capitalization):
 
  (i)   Total Funded Debt: (A)(viii)      $               
 
  (ii)   Plus: Consolidated Net Worth:   + $               
 
  (iii)   Denominator: (B)(i) plus (B)(ii):      $               
 
            (C)   State whether the ratio of (A)(viii) to (B)(iii) was not
greater than .65:1: YES/NO

 



--------------------------------------------------------------------------------



 



EXHIBIT G — FORM OF
LENDER SUPPLEMENT
LENDER SUPPLEMENT
Dated                      ______, 20___
     Reference is made to that certain Two-Year Credit Agreement, dated as of
April 29, 2009 (as amended or modified from time to time, the “Credit
Agreement”) among The Detroit Edison Company, a Michigan corporation (the
“Borrower”), the lenders parties thereto (the “Lenders”), and Barclays Bank PLC,
as agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
     Pursuant to Section 2.04(c) of the Credit Agreement, the Borrower has
requested an increase in the aggregate Commitments from $           
                               to $                                           .
Such increase in the aggregate Commitments is to become effective on the date
(the “Effective Date”) which is the later of (i)                       ___, 20__
and (ii) the date on which the conditions set forth in Section 2.04(c) in
respect of such increase have been satisfied. In connection with such requested
increase in the aggregate Commitments, the Borrower, the Agent and
                                         (the “Accepting Bank”) hereby agree as
follows:
     1. Effective as of the Effective Date, [the Accepting Bank shall become a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $                                         to the] amount set forth opposite
the Accepting Bank’s name on the signature page hereof.
     [2. The Accepting Bank hereby (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Lender Supplement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire an interest thereunder and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its interest
thereunder, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Lender Supplement and to
purchase an interest under the Credit Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) attaches any U.S. Internal Revenue Service forms
required under Section 2.13 of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it

 



--------------------------------------------------------------------------------



 



will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.]4
     [3.] The Borrower hereby represents and warrants that as of the date hereof
and as of the Effective Date, (a) all representations and warranties of the
Borrower contained in Section 4.01 of the Credit Agreement shall be true and
correct in all material respects as though made on such date; provided that, the
foregoing representation and warranty, solely with respect to the
representations and warranties set forth in (x) the last sentence of
Section 4.01(e) of the Credit Agreement and (y) Section 4.01(f) of the Credit
Agreement, shall be made only as of the “Effective Date” (as such term is
defined in the Credit Agreement); and (b) no event shall have occurred and then
be continuing which constitutes a Default.
     [4.] THIS LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     [5.] This Lender Supplement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Lender Supplement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            THE DETROIT EDISON COMPANY, as the Borrower       By:          
Title:               

          Consented to and Accepted:

BARCLAYS BANK PLC, as Agent
      By:           Title:                 

              COMMITMENT   ACCEPTING BANK
 
            $   [BANK]
 
           
 
  By:       
 
           
 
    Title:       
 
           

 

4   To be included only in a Lender Supplement for a new Lender.

 